Citation Nr: 1727890	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO. 14-35 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disorder for compensation purposes.


REPRESENTATION

Appellant represented by: The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from December 1952 to November 1954.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the RO in St. Petersburg, Florida.

In June 2017, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing is associated with the claims file.

The Board has considered whether this appeal includes a claim of entitlement to service connection for VA outpatient dental treatment purposes only, in accordance with Mays v. Brown, 5 Vet. App. 302 (1993). Such claims are adjudicated by the Veterans Health Administration (VHA) not the RO. In this case, the RO instructed the Veteran in the October 2014 Statement of the Case that, if he wishes to be considered for dental treatment, he must apply at a VHA facility. Accordingly, as there has been no initial VA determination of that matter, the Board does not have jurisdiction over it. If the Veteran wishes to file such a claim, he should follow the instructions provided in the Statement of the Case. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current dental disorder consists solely of replaceable missing teeth and/or periodontal disease; there is no loss of substance of body of the maxilla or mandible.


CONCLUSION OF LAW

The basic eligibility criteria for a service-connected compensable dental disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a dental disorder which he has described as the loss of all of his teeth. According to the Veteran, during basic training at Fort Riley, he developed a mouth infection requiring the extraction of his teeth and an operation on his gums. The Veteran's sister, brother and former spouse have submitted statements attesting to their understanding that he had all of his teeth when he entered the service but did not have any teeth upon discharge. See VBMS records each marked as received 08/30/2010. 

Under VA law, compensation is only available for certain types of dental and oral conditions, which are rated under 38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  Diagnostic Code 9913 applies to dental service connection claims involving teeth.  Compensation is only paid for loss of teeth due to loss of substance of body of the maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis.  Compensation is not available for loss of the alveolar process (the ridge on the surfaces of the upper (maxilla) and lower (mandible) jaws containing the tooth sockets) as a result of periodontal disease, since such loss is not considered disabling. See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913.  

VA regulations distinguish between "replaceable missing teeth" or periodontal disease and teeth lost as a result of "loss of substance of body of maxilla or mandible."  Simington v. West, 11 Vet. App. 41 (1998); 38 C.F.R. § 3.381.  Replaceable missing teeth may be considered as service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment, but only the loss of teeth involving the loss of substance of body of either the maxilla or mandible (as described in 38 C.F.R. § 3.381) is considered compensable, and may be rated under the appropriate diagnostic codes. 

Thus, to warrant compensation for a dental disability, as opposed to outpatient dental treatment solely, the evidence must show not only that there was a dental trauma or disease (such as osteomyelitis), but that such trauma or disease caused a loss of substance of body of the maxilla or mandible resulting in a loss of teeth.  

The report of a VA Dental Examination dated November 2010 reveals that there is no loss of bone of the maxilla or mandible and no osteomyelitis. The examiner assessed that the Veteran's tooth loss was not due to loss of substance of body of maxilla or mandible. The examiner further opined that the Veteran's dental disease is less likely as not (less than 50/50 probability) caused by or a result of in service illness. The rationale was that the need to have all his teeth extracted in the first or second month after starting basic training strongly suggests a condition that existed when he entered the military. According to the examiner, other than dental trauma (which the veteran denied having) the only other causes for an individual to have all his teeth extracted at one time would be due to rampant decay where it was felt the teeth were no longer salvageable or to periodontal pathology which normally is a chronic painless process resulting in loss of the bone around the teeth. With both of these conditions, it is not uncommon for patients not to realize they have a problem until it is detected on X-rays. 

The Board notes that there are few service treatment records in this case. The RO has certified its attempts to obtain them, but was notified by the National Personnel Records Center that, if the records were located at its facility at the time of the 1973 fire, they would have been in the location which sustained the greatest damage. When a Veteran's service treatment records are unavailable through no fault of his own, VA's duties to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened. Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

However, even if the Veteran's account is accepted as completely accurate, VA law does not permit compensation for the Veteran's dental disorder. In essence, this is a case that turns on a question of law, not of fact. There is no doubt to be resolved. 

While the Veteran has repeatedly stated that his teeth were extracted during basic training and that the reason for the extraction was an infection, at the Board hearing, the Veteran appears to have expressed uncertainty as to the events in service. He testified that he awoke in the hospital to find that he had no teeth and the top of his mouth was cut open. According to this account, the only explanation he received was that "they did something with your bone." However, regardless of the circumstances surrounding the extraction of teeth, the November 2010 examination results clearly reflect that there is no loss of substance of maxilla or mandible. Thus, even if there had been trauma or disease such as osteomyelitis at the time of the extraction, and which necessitated the extraction of teeth, as there is no loss of substance of body of the maxilla or mandible, a compensable dental disability does not exist as a matter of law. 

On the basis of the lack of a current compensable dental disability as defined under VA law, the Board finds that the law, and not a dispute of facts, is dispositive here.  As there is no compensable dental disability in this case under VA law, service-connected compensation for a dental disorder is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Duties to Notify and Assist

As noted above, the Veteran's service treatment records are not available due to no fault of the Veteran. In such cases, the duty to assist is also heightened. However, the facts are not in dispute in this case. Resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to compensation for dental disorders. The duties to notify and assist are therefore inapplicable and need not be considered in this case. See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002). See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).


ORDER

Service connection for a compensable dental disorder is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


